                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )
                                           )                 8:19CR68
      vs.                                  )
                                           )                  ORDER
MARCUS D. EVANS,                           )
                                           )
                    Defendant.             )
                                           )

       This matter is before the court on the government's Motion to Continue Trial [87].
The government’s essential witness is unavailable due to a critical family medical issue.
The defendant does not object to the continuance. Good cause being shown, the motion
shall be granted, and the trial shall be continued.

      IT IS ORDERED that the motion to continue trial is granted, as follows:

      1. The jury trial, now set for January 27, 2020 is continued to March 16, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests of
         the public and the defendant in a speedy trial. Any additional time arising as a
         result of the granting of this motion, that is, the time between today’s date and
         March 16, 2020, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).

      3. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than January 24, 2020. The objecting party must comply with
         all requirements of NECrimR 59.2.

      DATED January 21, 2020.

                                        BY THE COURT:
                                        s/ Michael D. Nelson
                                        United States Magistrate Judge
